Citation Nr: 1414660	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-39 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for Crohn's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1984 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the VA Regional Office (RO) in Seattle, Washington.

The Veteran presented testimony before the Board in March 2013; a transcript has been associated with the claims folder.


FINDING OF FACT

The Veteran's Crohn's disease is manifested by a serious complication, namely stricture in his colon.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for Crohn's disease have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7323 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

However, it is worth noting, the Veteran's claim has been previously remanded for additional development, specifically to provide him a new VA examination.  This examination was conducted in August 2013 and is adequate for rating purposes.  The Board finds there has been substantial compliance with previous remand directives, and adjudication of the Veteran's claim may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently assigned a 60 percent evaluation for Crohn's disease under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7323 (colitis, ulcerative). A 60 percent rating is assigned for severe ulcerative colitis with numerous attacks a year and malnutrition, and with health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.  38 C.F.R. § 4.114, DC 7323. 

Upon review of the totality of the evidence and resolving any doubt in favor of the veteran, the Board concludes that an evaluation of 100 percent is warranted for the entirety of the appeal period under DC 7323.

The Board's May 2013 remand asked a VA examiner to specifically address whether Veteran's Crohn's disease results in serious complications, such as, but not limited to, absess of the liver.  In response to this question the examiner stated "[y]es, the current stricture and inflammation in his colon is a serious complication, because it can lead to bowel obstruction and, in the Veteran's case, his physician's recommending a third bowel resection surgery."

The Veteran's stricture is noted throughout the appeal period.  A December 2008 private colonoscopy report notes "[t]he scope could not be passed beyond the anastomosis due to luminal stenosis."  Stricture and stenosis are synonymous terms.  Dorland's Illustrated Medical Dictionary at 1769, 1785 (32nd ed. 2012).  An October 2009 colonoscopy report indicates "[f]urther progress was not possible beyond the anastomosis due to a tight stenosis."  A December 2010 colonoscopy report notes stricture.  An April 2011 VA examination reports stenosis.  A November 2012 colonoscopy report also indicates "[t]here is gross alteration at the anastomosis and stenosis that prevents the passage of the colonscope through the anastomosis."

Upon review of the totality of the evidence and resolving any doubt in favor of the Veteran, the Board concludes that the Veteran has a serious complication (i.e. colon stricture/stenosis) as a result of his Crohn's disease.  The evidence shows this serious complication existed throughout the appeals period.  As such, the Board finds that a 100 percent evaluation is warranted.  38 C.F.R. § 4.114, DC 7323.  







ORDER

An initial rating of 100 percent for Crohn's disease is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


